Citation Nr: 1825190	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active service from June 2004 to April 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

The Veteran filed a Notice of Disagreement with that rating decision challenging both the denial of entitlement to TDIU and entitlement to higher ratings for his knee disabilities.  However, when he perfected his appeal, he expressly limited his appeal to the TDIU claim.  See January 2014 VA Form 9.  Therefore, the only issue currently before the Board is the TDIU claim listed above.

The Veteran testified before the undersigned at a September 2017 Board hearing held via teleconference.  The record contains a transcript of the hearing.

While there have been additional evidentiary submissions subsequent to the final consideration of the claim by the agency of original jurisdiction (AOJ), the Veteran waived AOJ consideration of that evidence at the September 2017 Board hearing and in subsequent submissions.  In any case, the Veteran's claim is being granted.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2017).


FINDING OF FACT

The Veteran's service-connected disabilities, in combination, render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

TDIU

The Veteran asserts entitlement to a total disability rating based on individual unemployability.  See July 2014 Application for TDIU.

Here, the Veteran has had a combined disability rating of 80 percent or higher since April 2009, so met the schedular rating criteria throughout the appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  (He has had a 90 percent combined rating since January 2014.)  The question then is whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).

With respect to work history and educational history, the Veteran's July 1010 and July 2014 Applications for TDIU noted completion of four years of high school education and some online college courses (also discussed at his Board hearing), as well as previous employment with a railroad (both prior to and subsequent to his active service).  The record establishes that shortly after discharge from active service, he was absent from his employment pursuant to the Family and Medical Leave Act and that, ultimately, he took a disability retirement from his railroad position due to the effects of his service-connected disabilities.  See, e.g., September 2017 Board Hearing Tr. at 12-13; see also February 2011 VA Vocational Rehabilitation Counseling Note ("contracted physician for the railroad documented that veteran's PTSD was too severe for him to return to work"); March 2011 Railroad Retirement Board Notice of Award of Disability Annuity.  The Veteran has also undergone vocational rehabilitation pursuant to VA policy; however, VA determined that vocational rehabilitation was not reasonably feasible given the Veteran's disabilities.  See March 2014 VA Vocational Rehabilitation Memorandum Decision.

The VA examinations indicate significant limitations on the Veteran's occupational functioning.  For example, the March 2011 VA examiner noted that his bilateral knee condition limited the Veteran to sedentary employment.  The May 2010 VA examiner noted that the Veteran's PTSD symptoms had a significant impact on his employment, including memory deficits, anxiety, and panic attacks that rendered him unable to complete his duties.  See May 2010 VA Examination ("he is not able to work at all due to these [PTSD] symptoms").  The September 2011 VA examiner opined that the Veteran's service-connected PTSD "should not preclude light duty or sedentary employment" and the October 2015 VA examiner indicated that the Veteran's PTSD would cause "mild functional impairment in occupational setting[s] that require a great deal of social interaction due to his avoidance and hypervigilance."  However, an October 2017 private psychological evaluation noted "multiple cognitive deficits that negatively affect his learning ability," anxiety and "debilitating panic attacks," and other "PTSD symptoms that all severely impact his ability to work."  Similarly, an October 2017 Letter of Support by S.P. (a mental health care professional) describes the Veteran's symptoms and concludes that the Veteran's "ability to ever have gainful employment...would be profoundly compromised" by inability to follow directions, remember procedures/locations, sustain attention, follow a schedule or routine, coordinate with others, or judge the appropriateness of responses.

The Board finds that the evidence supports a finding of unemployability.  The Veteran has significant occupational limitations due to physical disabilities that, according to VA examiners, limit him to sedentary employment.  [It must be noted, however, that his work experience does not include sedentary positions.]  He also has psychiatric difficulties (including memory and attention deficits, anxiety, and panic attacks) and little education beyond high school which suggests unsuitability for sedentary employment.  In making this finding, the Board finds particularly significant the medical evidence supporting his former employer's determination that his PTSD rendered him unfit to continue working and VA's determination that vocational rehabilitation was not "reasonably feasible" due to his service-connected disabilities.  The Board finds that the Veteran's service-connected disabilities likely render him unemployable.

The Board notes that it is the combination of his physical and mental disabilities, rather than any single disability that renders him unemployable.  Consequently, although the Board has considered entitlement to special monthly compensation (SMC), it is not warranted on this record.  See Bradley v. Peake, 22 Vet.App. 280, 293-94 (2008); 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

The RO should consider and assign an effective date in the first instance upon implementation of this decision.  Urban v. Principi, 18 Vet. App. 143, 145 (2004) (per curiam order) ("To the extent that [the appellant] is arguing that the Board must assign, sua sponte, an effective date once it awards a rating of TDIU on appeal from an RO decision, such an argument is unavailing unless an NOD is then of record as to the downstream issue of an effective date for the assignment of that rating.").

In conclusion, the evidence is at least in equipoise regarding whether the Veteran's service-connected disabilities have rendered him unemployable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, his claim of entitlement to TDIU is granted.

Because the Veteran's claim has been granted, the Board need not discuss VA's fulfillment of its duties to notify and assist with respect to this matter.

ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


